Fourth Court of Appeals
                                     San Antonio, Texas
                                               July 1, 2021

                                        No. 04-20-00018-CV

                                DICEX INTERNATIONAL, INC.,
                                         Appellant

                                                    v.

                                    AMIGO STAFFING, INC.,
                                          Appellee

                    From the 111th Judicial District Court, Webb County, Texas
                              Trial Court No. 2020CVK000091-D2
                          Honorable Monica Z. Notzon, Judge Presiding


                                           ORDER

Sitting:         Beth Watkins, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

       Appellant’s unopposed motion for extension of time in which to file a motion for en banc
reconsideration is GRANTED. The motion is due no later than August 6, 2021.

           It is so ORDERED on July 1, 2021.

                                                                  PER CURIAM

           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court